UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 0-7914 (Exact Name of Registrant as Specified in its Charter) Delaware (State of Incorporation or Organization) 84-0592823 (I.R.S. Employer Identification No.) 633 17th Street, Suite 1645, Denver, Colorado (Address of principal executive office) 80202-3625 (Zip Code) (303)296-3076 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to the filing requirements for the past 90days. Yesþ Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yeso Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filero Non-accelerated filer o (Do not check if a smaller reporting company)Smaller reporting company þ Check whether the issuer is a shell company (as defined in Rule12b-2 of the Exchange Act). Yeso Noþ Shares of common stock outstanding on November 15, 2010: 17,055,095 1 Table of Contents EARTHSTONEENERGY, INC. FORM 10-Q INDEX PART I. FINANCIAL INFORMATION Page Item1. Financial Statements 4 Consolidated Balance Sheets: September 30, 2010 (Unaudited) and March31, 2010 4 Consolidated Statements of Operations: Three and Six Months Ended September 30, 2010 and 2009 (Unaudited) 6 Consolidated Statements of Cash Flows: Six Months Ended September 30, 2010 and 2009 (Unaudited) 7 Notes to Unaudited Consolidated Financial Statements: September 30, 2010 (Unaudited) 8 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item3. Quantitative and Qualitative Disclosures About Market Risk 17 Item4. Controls and Procedures 17 PART II. OTHER INFORMATION Item1. Legal Proceedings 18 Item 1A. Risk Factors 18 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item3. Defaults Upon Senior Securities 18 Item4. Submission of Matters to a Vote of Security Holders 18 Item5. Other Information 18 Item6. Exhibits 19 Signatures 20 2 Table of Contents FORWARD-LOOKING STATEMENTS This Current Report on Form10-Q, including information incorporated herein by reference, contains forward-looking statements as defined in the Private Securities Litigation Reform Act of 1995. The use of any statements containing the words "anticipate," "intend," "believe," "estimate," "project," "expect," "plan," "should" or similar expressions are intended to identify such statements. Forward-looking statements relate to, among other things: •our future financial position, including anticipated liquidity; •our ability to satisfy obligations from cash generated from operations; •amounts and nature of future capital expenditures; •acquisitions and other business opportunities; •operating costs and other expenses; •wells expected to be drilled; •asset retirement obligations; •estimates of proved oil and natural gas reserves, deferred tax liabilities, and depletion rates; and •our ability to meet additional acreage, seismic and/or drilling cost requirements arising from acquisition opportunities. Factors that could cause actual results to differ materially from our expectations include, among others, such things as: •oil and natural gas prices; •our ability to replace oil and natural gas reserves; •loss of senior management or technical personnel; •inaccuracy in reserve estimates and expected production rates; •exploitation, development and exploration results; •the actual costs related to asset retirement obligations, and whether or not those retirements actually occur in the future; •a lack of available capital and financing; •the potential unavailability of drilling rigs and other field equipment and services; •the existence of unanticipated liabilities or problems relating to acquired properties; •general economic, market or business conditions; •factors affecting the nature and timing of our capital expenditures, including the availability of service contractors and equipment; •permitting issues, workovers, and weather; •the impact and costs related to compliance with or changes in laws or regulations governing our oil and natural gas operations; •environmental liabilities; •acquisitions and other business opportunities (or the lack thereof) that may be presented to and pursued by us; •competition for available properties and the effect of such competition on the price of those properties; •risk factors consistent with comparable companies within our industry, especially companieswith similar market capitalization and/or employee census; and •other factors, many of which are beyond our control. Although we believe that the expectations reflected in such forward-looking statements are reasonable, those expectations may prove to be incorrect.As with comparable companies within our industry, there are numerous factors that could cause actual results to differ materially from our expectations.All forward-looking statements speak only as of the date made.All subsequent written and oral forward-looking statements attributable to us, or persons acting on our behalf, are expressly qualified in their entirety by the cautionary statements.Except as required by law, we undertake no obligation to update any forward-looking statement to reflect events or circumstances after the date on which it is made or to reflect the occurrence of anticipated or unanticipated events or circumstances. 3 Table of Contents PART I –FINANCIAL INFORMATION Item 1. Financial Statements Earthstone Energy, Inc. Consolidated Balance Sheets Page 1 of 2 September 30, March 31, (Unaudited) Assets Current assets: Cash and cash equivalents $ $ Accounts receivable: Oil and gas sales Joint interest and other receivables, net of $86,000 in allowance Other current assets Total current assets Oil and gas property, full cost method: Proved property Unproved property Accumulated depletion and impairment ) ) Net oil and gas property Support equipment and other non-current assets, net of $372,000 and$374,000 in accumulated depreciation, respectively Total non-current assets Total assets $ $ See accompanying notes to unaudited consolidated financial statements. 4 Table of Contents Earthstone Energy, Inc. Consolidated Balance Sheets Page 2 of 2 September 30, March 31, (Unaudited) Liabilities and Shareholders' Equity Current liabilities: Accounts payable $ $ Accrued liabilities Total current liabilities Long-term liabilities: Deferred tax liability Asset retirement obligation Total long-term liabilities Total liabilities Shareholders’ Equity: Preferred stock, $.001 par value, 3,000,000 authorized and none issuedor outstanding — — Common stock, $.001 par value, 32,000,000 shares authorized and17,790,000 and 17,704,000 shares issued and outstanding, respectively Additional paid-in capital Treasury stock (718,000 and 646,000 shares respectively); at cost ) ) Accumulated deficit ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes to unaudited consolidated financial statements. 5 Table of Contents Earthstone Energy, Inc. Consolidated Statements of Operations (Unaudited) Six Months Ended Three Months Ended September 30, September 30, Revenues: Oil and gas sales $ Well service and water disposal revenue Total revenues Expenses: Oil and gas production Production tax Well servicing expenses — Depreciation and depletion Accretion of asset retirement obligation Asset retirement expense — ― General and administrative Total expenses Income from operations Other Income (Expense): Interest and other income Interest and other expenses ― ) ― ) Total other income Income before income taxes Current income tax expense Deferred income tax (benefit) Total income tax expense (benefit) ) ) Net income $ Per share amounts: Basic $ Diluted $ Weighted average common shares outstanding: Basic Diluted See accompanying notes to unaudited consolidated financial statements. 6 Table of Contents Earthstone Energy, Inc. Consolidated Statements of Cash Flows (Unaudited) Six Months Ended September 30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and depletion Deferred tax liability Accretion of asset retirement obligation Share based compensation Change in: Accounts receivable, net Other assets Accounts payable and accrued liabilities Net cash provided by operating activities Cash flows from investing activities: Oil and gas property Support equipment Net cash used in investing activities Cash flows from financing activities: Purchase of treasury shares Net cash used in financing activities Cash and cash equivalents: Increase (decrease) in cash and cash equivalents Balance, beginning of year Balance, end of period $ $ Supplemental disclosure of cash flow information: Cash paid for interest $ ― $ Cash paid for income tax $ $ Non-cash: Increase (decrease) in oil and gas property due to asset retirement obligation $ $ Vested shares issued as compensation $ ― Additions to oil and gas also included in accrued liabilities $ $ See accompanying notes to unaudited consolidated financial statements. 7 Table of Contents Earthstone Energy, Inc. Notes to Unaudited Consolidated Financial Statements September 30, 2010 1. Presentation of Consolidated Financial Statements The accompanying interim consolidated financial statements of Earthstone Energy, Inc. (formerly Basic Earth Science Systems, Inc. sometimes referred to as “the Company” “we” “our” or “us”) are unaudited. However, in the opinion of management, the interim data includes any applicable adjustments necessary for a fair presentation according to generally accepted accounting principles (GAAP) of the financial and operational results for the interim period. At the directive of the Securities and Exchange Commission to use “plain English” in public filings, the Company will use such terms as “we”, “our”, “us” or “the Company” in place of Earthstone Energy, Inc.When such terms are used in this manner throughout this document they are in reference only to the corporation, Earthstone Energy, Inc. and its subsidiaries, and are not used in reference to the board of directors, corporate officers, management, or any individual employee or group of employees. The financial statements included herein have been prepared by the Company pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in accordance with GAAP have been condensed or omitted pursuant to such rules and regulations. We believe the disclosures made are adequate to make the information not misleading and suggest that these financial statements be read in conjunction with the financial statements and related notes thereto included in our Annual Report on Form 10-K for the year ended March31, 2010 and Quarterly Reports on Form 10-Q for the quarters ended June 30, 2010, December 31, 2009 and September 30, 2009. For the period ended September 30, 2010, we determined that there were no subsequent events to recognize or disclose in these consolidated financial statements which would either impact the results reflected in this report or the Company’s results going forward. Organization and Nature of Operations. Earthstone Energy, Inc. was originally organized in July1969 as Basic Earth Science Systems, Inc.We are principally engaged in the acquisition, exploitation, development, operation and production of crude oil and natural gas. Our primary areas of operation are the Williston basin in North Dakota and Montana, south Texas and the Denver-Julesburg basin in Colorado. Principles of Consolidation. The consolidated financial statements include our accounts and those of our wholly owned subsidiaries. All significant intercompany accounts and transactions have been eliminated.The Company does not have any off-balance sheet financing arrangements or any unconsolidated special purpose entities. 2. Summary of Significant Accounting Policiesand Recent Accounting Pronouncements Use of Estimates. The preparation of financial statements in conformity with generally accepted accounting principles requires us to make estimates and assumptions that affect the actual amounts of assets and liabilities at the date of the financial statements and the actual amounts of revenues and expenses during the reporting period. We base these estimates on assumptions that we understand are reasonable under the circumstances. The estimated results that are produced by this effort will differ under different assumptions or conditions.We understand that these estimates are necessary, and we caution that actual results could vary significantly from the estimated amounts for the current and future periods. 8 Table of Contents There are many factors, including global events, which may influence the production, processing, marketing, and valuation of crude oil and natural gas. A reduction in the valuation of oil and gas properties resulting from declining prices or production could adversely impact depletion rates and ceiling test limitations. We understand the following accounting policies and estimates are necessary in the preparation of our consolidated financial statements: the carrying value of our oil and gas property, the accounting for oil and gas reserves, the estimate of our asset retirement obligations, the estimate of our income tax assets and liabilities and estimates of accrued quantities and prices in our oil and gas receivable. Oil and Gas Reserves. Oil and gas reserves represent theoretical, estimated quantities of crude oil and natural gas which geological and engineering data estimate with reasonable certainty to be recoverable in future years from known reservoirs under existing economic and operating conditions. There are numerous uncertainties inherent in estimating oil and gas reserves and their values, including many factors beyond our control. Accordingly, reserve estimates are different from the future quantities of oil and gas that are ultimately recovered and the corresponding lifting costs associated with the recovery of these reserves. As of our year end, March 31, 2010, ninety-three percent of our reported oil and gas reserves are based on estimates prepared by Ryder Scott Company, L.P, a nationally recognized, independent petroleum engineering firm. The remaining seven percent of our oil and gas reserves were prepared by our technical in-house staff. Oil and Gas Sales. We derive revenue primarily from the sale of produced natural gas and crude oil. We report revenue on a gross basis for the amounts received before taking into account production taxes and transportation costs, which are reported as separate expenses. Revenue is recorded using the sales method, which occurs in the month production is delivered to the purchaser, at which time title changes hands. Payment is generally received between 30 and 90days after the date of production. We make estimates of the amount of production delivered to purchasers and the prices we will receive. We use our knowledge of our properties, their historical performance, NYMEX and local spot market prices, and other factors as the basis for these estimates. Variances between estimates and the actual amounts received are recorded when payment is received, or when better information is available. Oil and Gas Property. We follow the full cost method of accounting for our oil and gas property. Accordingly, all costs associated with the acquisition, exploration and development of oil and gas properties are capitalized. These capitalized costs are subject to a ceiling test that limits such pooled costs to the aggregate of the present value of future net revenues attributable to proved oil and gas reserves discounted at 10percent plus the lower of cost or fair value of unproved properties less any associated tax effects. If the full cost pool of capitalized oil and gas property costs exceeds the ceiling, we will record a ceiling test write-down to the extent of such excess. This write-down is a non-cash charge to earnings. If required, it reduces earnings and impacts stockholders’ equity in the period of occurrence. The write-down may not be reversed in future periods, even though higher oil and gas prices in the future may subsequently and significantly increase reserve estimates in future periods.As of the balance sheet date, our capitalized costs did not exceed the ceiling test limit. Cash and Cash Equivalents. For purposes of the Consolidated Balance Sheets and Statements of Cash Flows, we consider all highly liquid investments with a maturity of ninety days or less when purchased to be cash equivalents. The carrying amount of cash equivalents approximates fair value because of the short-term maturity of those instruments. During the period and at the balance sheet date, balances of cash and cash equivalents exceeded the federally insured limit. 9 Table of Contents Support Equipment and Other. Support equipment (including such items as vehicles, office furniture and equipment and well servicing equipment) is stated at cost. Depreciation of support equipment and other property is computed using the straight-line method over periods ranging from five to seven years. Long-Lived Assets. We regularly evaluate all long-lived assets for possible impairment. Assets are reported at the lower of cost or their estimated recoverable amounts. During the periods ended September 30, 2010 and 2009 there was no impairment recorded for long-lived assets. Fair Value Measurements. Effective April 1, 2009, we adopted the provisions for nonfinancial assets and liabilities that are not required to be measured at fair value on a recurring basis, which include, among others, those assets measured at fair value for impairment assessment and asset retirement obligations initially measured at fair value. Fair value used in the initial recognition of asset retirement obligations is determined based on the present value of expected future dismantlement costs incorporating our estimate of inputs used by industry participants when valuing similar liabilities. Accordingly, the fair value is based on unobservable pricing inputs and therefore, is considered a level 3 value input in the fair value hierarchy. Asset Retirement Obligations. We have obligations related to the plugging and abandonment of our oil and gas wells. We estimate the future cost of these obligations, discount this cost to its present value, and record a corresponding asset and liability in our Consolidated Balance Sheets. The values ultimately derived are based on numerous and significant estimates, including the ultimate expected cost of the obligation, the expected future date of the required cash expenditures and inflation rates. The nature of these estimates requires us to make judgments based on historical experience and future expectations related to timing. We review the estimate of our future asset retirement obligations quarterly. These quarterly reviews may require revisions to these estimates based on such things as changes to cost estimates or the timing of future cash outlays. Any such changes that result in upward or downward revisions in the estimated obligation will result in an adjustment to the related capitalized asset and corresponding liability on a prospective basis. We recognize two components on our Consolidated Statement of Operations; accretion of asset retirement obligations and asset retirement expense.Accretion of asset retirement obligation reflects the periodic accretion of the present value of future plugging and abandonment costs.Asset retirement expense reflects the actual current period gains and losses on plugging and abandonment costs relative to previously estimated future costs.We have closed gains and losses on asset retirements to the Consolidated Statement of Operations as a component of asset retirement expense. The information below reconciles the value of the asset retirement obligation for the period presented.This includes a short term obligation of $180,000, which is carried within the accrued liabilities line item of the balance sheet. Six Months Ended Three Months Ended September 30, September 30, Balance beginning of period $ Liabilities incurred (released) ) ) — Liabilities settled ) Revisions to estimates ) Accretion expense Balance end of period $ 10 Table of Contents Commitments.We currently office in a 4,000 square foot office space located in downtown Denver, Colorado, and are committed to a total of $281,000 plus maintenance fees for the five-year lease term ending April1, 2013.We have no off balance sheet transactions or arrangements. Income Taxes. We account for income taxes with deferred tax liabilities and assets which are determined based on the temporary differences between the financial statements and tax bases of assets and liabilities, using enacted tax rates in effect for the year in which the differences are expected to reverse. Projections of future income taxes and their timing require significant estimates with respect to future operating results. Accordingly, the net deferred tax liability is continually re-evaluated and numerous estimates are revised over time. As such, the net deferred tax liability may change significantly as more information and data is gathered with respect to such events as changes in commodity prices, their effect on the estimate of oil and gas reserves and the depletion of these long-lived reserves. We are subject to U.S. federal income tax and income tax from multiple state jurisdictions. The tax years remaining subject to examination by tax authorities are fiscal years 2007 through 2009. We recognize interest and penalties related to uncertain tax positions in income tax expense. As of September 30, 2010, we made no provisions for interest or penalties related to uncertain tax positions. Earnings Per Share. Our earnings per share (EPS) is computed by dividing net income by the weighted average number of common shares outstanding for the period. Diluted EPS is calculated by dividing net income by the diluted weighted average number of common shares. The diluted weighted average number of common shares is computed using the treasury stock method for common stock that may be issued for outstanding stock options.As of the balance sheet date, other than the unvested portion of forfeitable shares issued to the Board of Directors and one employee,no dilutive securities were outstanding. Reclassifications. Certain prior year amounts were reclassified to conform to current year presentation. Such reclassifications had no effect on net income. Recent Accounting Pronouncements In January2010, guidance for fair value measurements and disclosure was updated to require additional disclosures related to transfers in and out of level 1 and 2 fair value measurements and enhanced detail in the level 3 reconciliation. The guidance was amended to clarify the level of disaggregation required for assets and liabilities and the disclosures required for inputs and valuation techniques used to measure the fair value of assets and liabilities that fall in either level 2 or level 3. The updated guidance was effective for the Company’s fiscal year beginning April1, 2010, with the exception of the level 3 disaggregation which is effective for the Company’s fiscal year beginning April1, 2011. With the exception of the of level 3 disaggregation, which has not yet been adopted, the adoption of this guidance had no impact on the Company’s consolidated financial position, results of operations or cash flows. In December2008, the SEC announced final approval of new requirements for reporting oil and gas reserves. Among the changes to the disclosure requirements is a broader definition of reserves, which allows reporting of probable and possible reserves, in addition to consideration of new technologies and non-traditional resources. In addition, oil and gas reserves will be reported using an average price based on the first-day-of-the-month price during the prior 12-month period, rather than year-end prices. The new rules are effective for years ending on or after December31, 2009. The adoption of the new rules is considered a change in accounting principle inseparable from a change in accounting estimate. The Company does not believe that provisions of the new guidance, other than pricing, significantly impacted the reserve estimates or financial statements which also impact the amount recorded for depreciation, depletion and amortization and the ceiling test calculation for oil and gas properties. Under the new guidance, subsequent price increases cannot be considered in the ceiling test calculation. The Company does not believe that it is practicable to estimate the effect of applying the new rules on net loss or the amounts recorded for depreciation, depletion and amortization and ceiling impairment. 11 Table of Contents Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion and analysis should be read in conjunction with “Management’s Discussion and Analysis of Financial Condition and Results of Operations” contained in our Annual Report on Form 10-K for the fiscal year ended March 31, 2010, as well as the financial statements and related notes and other information appearing elsewhere in this report. As a crude oil and natural gas producer, our revenue, cash flow from operations, other income and profitability, reserve values, access to capital and future rate of growth are substantially dependent upon the prevailing prices of crude oil and natural gas. Declines in commodity prices will materially and adversely affect our financial condition, liquidity, ability to obtain financing and operating results. Lower commodity prices may reduce the amount of crude oil and natural gas that we can produce economically. Prevailing prices for such commodities are subject to wide fluctuation in response to relatively minor changes in supply and demand and a variety of additional factors beyond our control, such as global, political and economic conditions. Historically, prices received for crude oil and natural gas production have been volatile and unpredictable, and such volatility is expected to continue. Most of our production is sold at market prices. Generally, if the commodity indexes fall, the price that we receive for our production will also decline. Therefore, the amount of revenue that we realize is to a large extent determined by factors beyond our control. Liquidity and Capital Resources Liquidity Outlook. Our primary source of funding is the net cash flow from the sale of our oil and gas production. The profitability and cash flow generated by our operations in any particular accounting period will be directly related to: (a)the volume of oil and gas produced and sold, (b) the average realized prices for oil and gas sold and (c)lifting costs. Assuming that oil prices do not decline from current levels, we believe the cash generated from operations, along with existing cash balances, will enable us to meet our existing and normal recurring obligations during the next year and beyond. Working Capital. At September 30, 2010, we had a working capital surplus of $5,352,000 (a current ratio of 4.68:1) compared to a working capital surplus at March 31, 2010 of $5,062,000 (a current ratio of 3.53:1). The increase in current ratio is largely a result of the timing between payments made for payables and cash received for revenue. Cash Flow. Net cash provided by operating activities decreased 6.7% from $1,875,000 in the six months ended September 30, 2009 (“2009”) to $1,749,000 in the six months ended September 30, 2010 (“2010”) primarily due to the timing and collection of accounts receivable, decreased deferred tax liability and the timing and payment of accounts payable and accrued liabilities. Net cash used in investing activities increased 261.7% from $491,000 in the six months ended September 30, 2009 to $1,776,000 in the six months ended September 30, 2010. The difference relates primarily to significantly more expenditures made during 2010 on DJ Basin wells in Colorado as well as new Williston Basin wells in North Dakota. Net cash used in financing activities decreased 52.1% from $165,000 in the six months ended September 30, 2010 to $79,000 in the six months ended September 30, 2010.Cash used in financing activities related to the stock buyback program adopted in October 2008. 12 Table of Contents Credit Line. Our current banking relationship, established in March2002, is with American National Bank (“the Bank”), located in Denver, Colorado. Subject to evaluation every six months, the line of credit amount was set at $20 million with a concurrent borrowing base of $4 million. Effective December31, 2008, the loan agreement was amended to extend the maturity date of the credit agreement to December31, 2010.We renewed the line with an interest rate of prime plus 0.25% or 6.5% whichever is higher.During the year ended March31, 2010 and for the six months ended September 30, 2010, we did not utilize our credit facility.The loan contains several covenant restrictions. At September 30, 2010, we were in compliance with all covenants.This line may be used for purposes of borrowing funds to reduce payables, finance re-completion or drilling efforts, fund property acquisitions or pursue other opportunities that might arise. Capital Expenditures The amounts presented herein are presented on an accrual basis, and as such may not be consistent with the amounts presented on the Consolidated Statement of Cash Flows under investing activities for expenditures on oil and gas property, which are presented on a cash basis. During the quarter ended September 30, 2010, we spent approximately $158,000 on various projects.This compares to $95,000 for the quarter ended September 30, 2009. During the quarter ended September 30, 2010, approximately 84.5% of capital expenditures were dedicated to drilling and completions, and 15.5% on leasing in the DJ and Williston Basins.Of the drilling and completions, we spent approximately 55.9% in the Williston Basin of Montana and North Dakota, 29.3% on re-completing six of our DJ Basin wells in Colorado to the J-sand zone, and 14.6% on the West Coles in Texas.These projects were funded with cash flow from operations. At present cash levels, and with the extension of our available borrowing capacity, we expect to have sufficient funds available for our share of any additional acreage, seismic and/or drilling cost requirements that might arise from these opportunities.We may alter or vary all or part ofany planned capital expenditures for reasons including, but not limited to: changes in circumstances, unforeseen opportunities, inability to negotiate favorable acquisition, farmout or joint venture terms, lack of cash flow and lack of additional funding. We currently have no capital expenditure commitments.We are continually evaluating drilling and acquisition opportunities for possible participation. Typically, at any one time, several opportunities are in various stages of due diligence. Our policy is to not disclose the specifics of a project or prospect, nor to speculate on such ventures, until such time as those various opportunities are finalized and undertaken. We caution that the absence of news and/or press releases should not be interpreted as a lack of development or activity. Divestitures/Abandonments During the quarter ended September 30, 2010, we plugged one well. 13 Table of Contents Results of Operations Overview. Net income for the three and six months ended September 30, 2010was $724,000 and $1,102,000, compared to net income of $271,000 and $520,000 for the three and six months ended September 30, 2009.The following table shows selected financial information for the three and six months ended September 30 in the current and prior year. Certain prior year amounts may have been reclassified to conform to current year presentation. Six Months Ended Three Months Ended September 30, September 30, Sales volume Oil (barrels) Gas (mcf) (1) Revenue Oil $ Gas Total revenue (2) Total production expense (3) Gross profit $ Depletion expense $ Average sales price (4) Oil (per barrel) $ Gas (per mcf) $ Average per BOE Production expense (3,4,5) $ Gross profit (4,5) $ Depletion expense (4,5) $ Due to the timing and accuracy of sales information received from a third party operator as described in “Volumes and Prices” below, sales volume amounts may not be indicative of actual production or future performance. Amount does not include water service and disposal revenue.For the three and six months endedSeptember 30, 2010 this revenue amount is net of $27,000 and $28,000 in water service and disposal revenue, which would otherwise total $1,997,000 and $3,761,000 in revenue respectively, compared to $11,000 and $27,000 in 2009 to total $2,021,000 and $3,497,000 for the same period in 2009. Overall lifting cost (oil and gas production expenses and production taxes) Averages calculated based upon non-rounded volumes Per equivalent barrel (6 Mcf of gas is equivalent to 1 barrel of oil) Three Months Ended September 30, 2010 Compared to Three Months Ended September 30, 2009 Revenues. Oil and gas sales revenue decreased $40,000 (2.0%) in 2010 from 2009 due to decreased volumes on a barrel of oil equivalent (BOE) basis, which were partially offset by higher realized oil and gas prices. Oil sales revenue decreased $69,000 (4.0%), and gas sales revenue increased $29,000 (9.7%) in 2010 from 2009. 14 Table of Contents Volumes and Prices. Oil sales volume decreased 6.3%, from 27,266 barrels in 2009 to 25,551 barrels in 2010 while there was an increase of 2.4% in the average price per barrel from $62.75 in 2009 to $64.26 in 2010.Gas sales volume decreased 47.3% from 84,140 thousand cubic feet (Mcf) in 2009 to 44,338 Mcf in 2010, while the average price per Mcf increased 108.5%, from $3.55 in 2009 to $7.40 in 2010. The decrease in gas sales volume is primarily due to adjustments made during the quarter ended September 30, 2009, to our revenues, sales volumes, sales prices and severance taxes following the receipt of higher production and sales volume information related to the Antenna Federal property in Weld County, Colorado. The Company had estimated gas sales on this property based on the information available at the time and the Company’s experience in the area.During the prior year we received actual sales volumes and related information from the operator, which were significantly higher than the sales volumes and related information previously reported to, and accrued by, the Company in those prior periods.The incorporation of this information resulted in higher sales volumes, sales prices and severance taxes for the quarter ended September 30, 2009.Due to these adjustments made for updated sales volumes and related information received from the operator of the Antenna Federal property, the higher sales volumes for the quarter ended September 30, 2009 are not representative of actual sales volume for this quarter and should not be used to predict future production or sales volumes.In addition, production taxes as a percentage of sales, general and administrative expenses as a percentage of sales and any metric whose denominator is related to sales volumes is likely understated.On an equivalent barrel of oil (BOE)basis, sales volume decreased 20.2% from 41,290 BOE in 2009 to 32,941 BOE in 2010. Expenses. Oil and gas production expense increased $65,000 (11.8%) in 2010 over 2009, primarily due to workover expenses increasing by $110,000 (255.8%) from $43,000 in 2009 to $153,000 in 2010, and routine lease operating expense decreasing $45,000 (8.8%) from $509,000 in 2009 to $464,000 in 2010.Routine lease operating expense per BOE increased 14.3% from $12.33 in 2009 to $14.09 in 2010 due to the recovering oil and gas prices and corresponding increases in operating costs.Workover expense per BOE also increased 346.0% from $1.04 in 2009 to $4.64 in 2010 due to increased workover operations in the West Coles in Texas in 2010. Production taxes, which are generally a percentage of sales revenue, decreased $118,000 (44.5%) in 2010 compared to 2009, which is due to the adjustment as mentioned above and the corresponding rate of production tax withheld on the Antenna Federal property in Weld County, Colorado. Production taxes, as a percent of sales revenue decreased from 13.1% in 2009 to 7.4% in 2010.The overall lifting cost (oil and gas production expense and production taxes) per BOE increased 17.2% from $19.79 in 2009 to $23.19 in 2010. Depreciation and depletion expense decreased $27,000 (8.0%) in 2010 compared to 2009 as a result of the change in volumes produced as described above. General and administrative (G&A) expense decreased $162,000 (32.9%) in 2010 from 2009.This decrease in G&A expense is comprised of $92,000 in increases and $254,000 in decreases in various expense categories.Of the increases, $24,000 relates to the timing of expensing executive bonus which we now perform quarterly rather than annually, $22,000 in employee compensation expense, $19,000 in G&A charged-out, $18,000 in oil and gas incentive compensation expense, and $9,000 in other expenses including office and insurance expenses.Decreases in G&A costs related to decreases of $108,000 in legal fees and $91,000 in professional fees including consulting and contractor expenses related to investor relations, accounting and Sarbanes-Oxley.Further decreases included $37,000 in shareholder related expenses including the timing of proxy statement costs and board of director compensation expense, and $18,000 in other expenses including travel and franchise tax expenses.G&A expense per BOE decreased 15.9% from $11.92 in 2009 to $10.02 in 2010. As a percent of total sales revenue, G&A expense decreased from 24.3% in 2009 to 16.5% in 2010. 15 Table of Contents Income Tax Expense (Benefit). For the three months ended September 30, 2010 we recorded an income tax benefit of $166,000. This amount consists of a current period benefit of $4,000, a deferred tax benefit of $197,000 and an uncertain tax position expense of $34,000.Our effective income tax rate decreased from 16.27% for the three months ended September 30, 2009 to -30.00% for the three months ended September 30, 2010.Our effective income tax rate was lower for the three-month period ended September 30, 2010 primarily due to an increase in deductions for statutory depletion. Six Months Ended September 30, 2010 Compared to Six Months Ended September 30, 2009 Revenues. Oil and gas sales revenue increased $263,000 (7.6%) in 2010 from 2009 due to higher realized oil and gas prices. Oil sales revenue increased $238,000 (8.0%), and gas sales revenue increased $25,000 (5.1%) in 2010 from 2009. Volumes and Prices. Oil sales volume decreased 5.5%, from 51,609 barrels in 2009 to 48,773 barrels in 2010 while there was an increase of 14.3% in the average price per barrel from $57.76 in 2009 to $66.00 in 2010.Gas sales volume decreased 42.8% from 119,326 thousand cubic feet (Mcf) in 2009 to 68,302 Mcf in 2010, while the average price per Mcf increased 83.7%, from $4.10 in 2009 to $7.53 in 2010. The decrease in gas sales volume is primarily due to adjustments made during the quarter ended September 30, 2009, to our revenues, sales volumes, sales prices and severance taxes following the receipt of higher production and sales volume information related to the Antenna Federal property in Weld County, Colorado. The Company had estimated gas sales on this property based on the information available at the time and the Company’s experience in the area.During the prior year we received actual sales volumes and related information from the operator, which were significantly higher than the sales volumes and related information previously reported to, and accrued by, the Company in those prior periods.The incorporation of this information resulted in higher sales volumes, sales prices and severance taxes for the quarter ended September 30, 2009.Due to these adjustments made for updated sales volumes and related information received from the operator of the Antenna Federal property, the higher sales volumes for the quarter ended September 30, 2009 are not representative of actual sales volume for this quarter and should not be used to predict future production or sales volumes.In addition, production taxes as a percentage of sales, general and administrative expenses as a percentage of sales and any metric whose denominator is related to sales volumes is likely understated.On an equivalent barrel of oil (BOE)basis, sales volume decreased 15.9% from 71,497 BOE in 2009 to 60,157 BOE in 2010. Expenses. Oil and gas production expense increased $98,000 (9.6%) in 2010 over 2009, primarily due to routine lease operating expense increasing $61,000 (7.2%) from $848,000 in 2009 to $909,000 in 2010, and workover expenses increasing by $37,000 (21.5%) from $172,000 in 2009 to $209,000 in 2010.Routine lease operating expense per BOE increased 27.4% from $11.86 in 2009 to $15.11 in 2010 due to the recovering oil and gas prices and corresponding increases in operating costs.Workover expense per BOE also increased 44.0% from $2.41 in 2009 to $3.47 in 2010 due to increased workover operations in the West Coles in Texas in 2010. Production taxes, which are generally a percentage of sales revenue, decreased $112,000 (29.1%) in 2010 compared to 2009, which is due to the adjustment as mentioned above and the corresponding rate of production tax withheld on the Antenna Federal property in Weld County, Colorado. Production taxes, as a percent of sales revenue decreased from 11.0% in 2009 to 7.3% in 2010.The overall lifting cost (oil and gas production expense and production taxes) per BOE increased 17.7% from $19.65 in 2009 to $23.12 in 2010. Depreciation and depletion expense decreased $6,000 (1.0%) in 2010 compared to 2009 as a result of the change in volumes produced as described above. 16 Table of Contents General and administrative (G&A) expense decreased $111,000 (13.4%) in 2010 from 2009.This decrease in G&A expense is comprised of $196,000 in increases and $307,000 in decreases in various expense categories.Of the increases, $69,000 relates to the timing of expensing executive bonus which we now perform quarterly rather than annually, $43,000 in employee compensation expense, $34,000 in oil and gas incentive compensation expense, $32,000 in other expenses including office and insurance expenses, and $18,000 in G&A charged-out.Decreases in G&A costs related to decreases of $174,000 in professional fees including consulting and contractor expenses related to investor relations, accounting and Sarbanes-Oxley, $87,000 in legal fees, $26,000 in shareholder related expenses including the timing of proxy statement costs and board of director compensation expense, and $20,000 in other expenses including travel and franchise tax expenses.G&A expense per BOE increased 2.9% from $11.57 in 2009 to $11.90 in 2010. As a percent of total sales revenue, G&A expense decreased from 23.6% in 2009 to 19.0% in 2010. Income Tax Expense (Benefit). For the six months ended September 30, 2010 we recorded an income tax benefit of $97,000. This includes current period expense of $65,000, a deferred tax benefit of $196,000 and an uncertain tax position expense of $34,000.Our effective income tax rate decreased from 14.63% for the six months ended September 30, 2009 to -9.70% for the six months ended September 30, 2010.Our effective income tax rate was lower for the six-month period ended September 30, 2010 primarily due to an increase in deductions for statutory depletion. Item 3.Quantitative and Qualitative Disclosures About Market Risk As a “smaller reporting company,” we are not required to provide this information. Item 4.Controls and Procedures The Company maintains a system of disclosure controls and procedures, as defined in Rules13a-15(e) and 15d-15(e) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), for the purpose of providing reasonable assurance that information required to be disclosed in its SEC reports is recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and forms and that such information is accumulated and communicated to the Company’s management, including the Chief Executive Officer and the Principal Accounting Officer, as appropriate to allow timely decisions regarding required disclosures. For the quarter ended September 30, 2010, we evaluated under the supervision and with the participation of the Company’s Chief Executive Officer and Principal Accounting Officer, the effectiveness of the design and operation of the Company’s disclosure controls and procedures. Based upon that evaluation, we concluded that the Company’s disclosure controls and procedures are effective for the purposes discussed above. There have been no changes in the Company’s internal control over financial reporting that occurred during the Company’s quarter ended September 30, 2010 that have materially affected, or were reasonably likely to materially affect, the Company’s internal control over financial reporting. 17 Table of Contents PART II – OTHER INFORMATION Item1. Legal Proceedings None. Item 1A.Risk Factors As a “smaller reporting company,” we are not required to provide this information. Item2.Unregistered Sales of Equity Securitiesand Use of Proceeds Unregistered Sales of Equity Securities Not applicable. Purchases of Equity Securities The following table summarizes stock repurchase activity for the three months ended September 30, 2010: Total Number of Shares Purchased(1) Average Price Paid Per Share Number of Shares Purchased as Part of a Publicly Announced Plan (1) Maximum Shares that May Yet be Purchased under thePlan (1) July 1, 2010 - July 31, 2010 $ Aug 1, 2010 - Aug 31, 2010 $ Sept 1, 2010 - Sept 30, 2010 $ Total On October 22, 2008, the Company’s board of directors authorized a stock buyback program for the Company to repurchase up to 500,000 shares of its common stock for a period of up to 18 months. The program does not require the Company to repurchase any specific number of shares, and the Company may terminate the repurchase program at any time.On November 13, 2009, the board of directors increased the number of shares authorized for repurchase to 1,500,000. On February 10, 2010, the board extended the termination date of the program from April 22, 2010 to October 22, 2011. During the three months ended September 30, 2010, 24,489 shares were repurchased under the stock buyback program and 1,131,797 shares remain available for future repurchase. Item3. Defaults Upon Senior Securities None. Item4.Submission of Matters to a Vote of Security Holders None. Item5. Other Information None. 18 Table of Contents Item6. Exhibits Exhibit No. Document Certification Pursuant to Section302 of the Sarbanes-Oxley Act of 2002 (Ray Singleton, Chief Executive Officer). Certification Pursuant to Section302 of the Sarbanes-Oxley Act of 2002 (Joseph Young, Principal Accounting Officer). Certification Pursuant to 18 U.S.C. §1350, as Adopted Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 (Ray Singleton, Chief Executive Officer). Certification Pursuant to 18 U.S.C. §1350, as Adopted Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 (Joseph Young, Principal Accounting Officer). 19 Table of Contents SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, this report is signed by the following authorized persons on behalf of Earthstone Energy, Inc. EARTHSTONE ENERGY, INC. By:/s/ Ray Singleton Ray Singleton President and Chief Executive Officer By: /s/ Joseph Young Joseph Young Principal Accounting Officer Date: November 15, 2010
